MARY'S OPINION HEADING                                           






                     NO. 12-04-00251-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


§APPEAL FROM THE 321ST

IN THE INTEREST OF L.S.B.
AND K.H., CHILDREN                                     §     JUDICIAL DISTRICT COURT OF


§SMITH COUNTY, TEXAS





MEMORANDUM OPINION
            This is an accelerated appeal from an order of termination signed on June 14, 2004.  See 
Tex. Fam. Code Ann. § 263.405(a) (Vernon 2002) (appeal of final order rendered under Texas
Family Code Subchapter E is accelerated).  Consequently, the notice of appeal must be filed within
15 days of the date of the order.  Tex. Fam. Code Ann. § 263.405(b).  Here, the notice of appeal was
due to have been filed on June 29, 2004.  However, the notice of appeal was not filed until July 13,
2004.
            On August 5, 2004, this Court notified Appellant pursuant to Texas Rule of Appellate
Procedure 42.3(a) that her notice of appeal was untimely.  Appellant was further notified that unless
the information furnished in the appeal was amended on or before August 16, 2004 to establish the
jurisdiction of this Court, the appeal would be dismissed.  On August 9, 2004, Appellant responded
to this Court’s dismissal notice by forwarding a copy of her notice of appeal.  However, she
furnished no information that would establish this Court’s jurisdiction. 
            Because this Court is not authorized to extend the time for perfecting an appeal except as
provided by Texas Rules of Appellate Procedure 26.1 and 26.3, we dismiss the appeal for want of
jurisdiction.  See Tex. R. App. P. 42.3(a).
Opinion delivered August 18, 2004.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.
(PUBLISH)